Opinion issued July 25, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00440-CV
____________

MARIA DELALUZ NICASIO,  Appellant

V.

EDDIE NICASIO,  Appellee



On Appeal from the 308th District Court
Harris County, Texas
Trial Court Cause No. 2001-64342



O P I N I O N
 Appellant has filed a motion to dismiss her appeal.  More than 10 days has
elapsed, and no objection has been filed.  No opinion has issued.  Accordingly, the
motion is granted, and the appeal is dismissed.  Tex. R. App. P. 42.1(a)(2).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
	Appellant has not paid the appellate filing fee of $125.  She is ordered to do so
within 10 days of the date of this opinion.
PER CURIAM
Panel consists of Justices Hedges, Jennings, and Keyes.
Do not publish. Tex. R. App. P. 47.